ICJ_011_USNationalsMorocco_FRA_USA_1952-08-27_JUD_01_ME_01_FR.txt. 215

OPINION DISSIDENTE DE MM. HACKWORTH, BADAWI,
LEVI CARNEIRO ET SIR BENEGAL RAU
[Traduction ]

Nous sommes obligés de nous écarter de la Cour sur les conclu-
sions relatives à la juridiction consulaire, à l’immunité fiscale,
ainsi qu'à l'interprétation de l’article 95 de l’acte d’Algésiras.

Junidiction consulaire

La Cour dit que les États-Unis d'Amérique ne sont pas fondés
à exercer de plein droit la juridiction consulaire, dans la zone
française du Maroc, dans d’autres affaires que celles qui sont
expressément prévues dans le traité de 1836 (articles 20 et 21)
et dans l'acte d’Algésiras.

On ne contestera plus guère aujourd’hui l’idée générale que ce
qui est connu sous le nom de «régime capitulaire» forme un
anachronisme auquel une fin rapide devrait être apportée là où
il existe. En réalité, le Gouvernement des États-Unis s’est lui-
même, en tout temps, déclaré prêt à négocier, tant avec la France
qu'avec le Maroc, un nouvel arrangement ou accord « pour rempla-
cer et refondre sous une forme mieux adaptée aux circonstances
actuelles les hens conventionnels primitivement conclus avec
l'État du Maroc ». (Duplique, p. 43.)

La question qui se pose en l'espèce n’est pas de savoir si le régime
capitulaire est bon ou mauvais, mais si, et dans quelle mesure,
il subsiste sur une base juridique à l’égard des ressortissants des
Etats-Unis au Maroc. Telle est la question soulevée dans la première
conclusion du Gouvernement français et dans la troisième conclu-
sion du Gouvernement des Etats-Unis. Dans les deux conclusions,
c'est au Maroc que l'on se réfère.

L'arrêt de la Cour ne concerne la juridiction consulaire que
dans la zone française.

La Cour estime qu'à l'exception de la juridiction consulaire
limitée mentionnée ci-dessus, la prétention des États-Unis à
exercer une telle juridiction a pris fin au moment où la convention
franco-anglaise de 1937 a abrogé les droits et privilèges capitu-
laires dont jouissait la Grande-Bretagne dans cette zone. Nous
ne pouvons nous rallier à cette opinion.

Par l’article 10 de la convention franco-anglaise de 1937, le
Royaume-Uni est convenu qu’à l’avenir il ne pourrait invcquer
cet article ni l’article 20 (clause de la nation la plus favorisée)
du traité général anglo-marocain de 1856, aux fins de réclamer
«les privilèges de juridiction accordés aux Etats-Unis d'Amérique
d’après les traités en vigueur ». L'article 16 de la même convention
contient une disposition analogue visant «les privilèges de juri-
diction accordés aux Etats-Unis d'Amérique d’après les traités
en vigueur ». Cet article vise l'article 20 du traité général de 1856

43
OPIN, DISS. (RESSORTISSANTS É.-U. AU MAROC) 216

ainsi que l’article 13, lequel comporte une autre clause de la nation
la plus favorisée. De ces dispositions, il ressort que, de l’avis des
parties à la convention, c’est-à-dire de l’avis du Gouvernement
français et du Gouvernement britannique, les Etats-Unis conti-
nueraient à jouir de plein droit des «privilèges de juridiction »
au Maroc, même après l'entrée en vigueur de la convention franco-
anglaise de 1937.

Après la signature de la convention, l’ambassadcur de France
a Washington écrivit ce qui suit au secrétaire d’État, le 26 août
1937 : « Les Etats-Unis jouissent au Maroc du régime capitulaire
en vertu du traité conclu entre les deux Puissances le 16 septembre
1836. » Puis, se référant à l’article 25 du traité de 1836, il continue
ainsi}: « La convention précitée entre les Etats-Unis et le Maroc
n'ayant pas été dénoncée, les Etats-Unis continuent à bénéficier
du régime capitulaire au Maroc. En fait, à la suite de la conclusion
de la convention franco-anglaise (de 1937), ils demeurent aujourd’hui
la dernière Puissance en mesure de se prévaloir de ce régime. En
portant à la connaissance de Votre Excellence le désir de mon
gouvernement de conclure avec le Gouvernement américain un
accord ayant pour objet de mettre fin à ce régime, j'ai l’honneur
de rappeler à Votre Excellence que pendant la conférence de
Montreux, qui mit fin au régime des capitulations en Égypte, le
représentant du Gouvernement américain prononça des déclara-
tions indiquant l'esprit de conciliation dans lequel le Gouvernement
américain entendait résoudre cette question... Ces déclarations
ont donné à mon gouvernement raison de croire que, de même que
le Gouvernement britannique, le Gouvernement américain sera
disposé à consentir à l'abolition du régime des capitulations au
Maroc. »

A la lumière de ces déclarations, il paraît clair qu’en 1937 le
Gouvernement français estimait que les États-Unis étaient fondés
à se prévaloir du régime capitulaire, même après la conclusion de
la convention franco-anglaise de 1937. Nous sommes du même
avis ; selon nous, les privilèges juridictionnels visés aux articles 10
et 16 de la convention franco-anglaise de 1937 ne peuvent avoir
d'autre signification que la pleine juridiction consulaire. Selon ces
articles, ces privilèges juridictionnels existaient « d'après les traités
en vigueur ». Cela nous amène au plus important de ces traités, à
savoir l'acte d’Algésiras.

A notre avis, l'acte d’Algésiras est si fondamental que « chacun
de ses articles et de ses clauses doit étre respecté et accompli de
bonne foi». C’est dans ces termes que le Président Th. Roosevelt
s’est adressé aux Etats-Unis et à leurs citoyens en procédant à la
publication de cet acte, en 1907. Tous ont reconnu l'importance de
l'acte et des principes auxquels il donne corps. Nous estimons donc

1 Cette note, dont l'original paraît avoir été en français, a été versée au dossier
en traduction anglaise seulement. L'extrait cité ici est une version française établie
d’après la traduction. / Note du Grefje.;

44
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 217

qu’en interprétant l'acte, il faut dûment donner effet non seulement
à ses dispositions expresses mais également aux principes implicites
qui lui servent de base et qui prêtent cohérence et signification
aux dispositions expresses, Autrement toute la structure de l'acte
serait sapée. En ce qui concerne les États-Unis, aucune de ses
dispositions n’a fait l'objet d’une abrogation ou d’une renonciation.

L'acte d’Algésiras est une grande convention multilatérale liant
directement le Maroc et les États-Unis de même que les autres
Puissances signataires. Son statut d’acte indépendant et supérieur,
par rapport aux anciens traités bilatéraux, est formellement exprimé
dans son dernier article, l’article 123. On ne saurait donc permettre
que le réseau de droits et d'obligations qu'il établit expressément
ou par implication nécessaire, entre le Maroc et les États-Unis,
soit altéré par des arrangements conclus entre d’autres signataires,
sans l'accord du Maroc et des Etats-Unis. Cela nous paraît être
fondamental. ;

A la date de l’acte d’Algésiras, tous les États étrangers signataires
avaient acquis, par usage ou par traité et usage, pleine juridiction
consulaire au Maroc. Le systeme, dans son intégralité, avait été
bien établi pendant cinquante ans au moins, comme le montre le
traité général anglo-marocain de 1856. L'acte reprit le système
tel qu'il existait et, loin de chercher à y mettre fin ou à le modifier
en rien, il l’étendit aux nouvelles poursuites criminelles et actions
civiles qui pourraient avoir lieu en vertu de l’acte. Point n’est
besoin d’énumérer tous les articles de l’acte où il en fut fait ainsi ;
nous ne mentionnerons que les plus importants d’entre eux.
L'article 29 étend le système de juridiction consulaire aux pour-
suites pour infractions au règlement établi dans le chapitre II de
l’acte, et les articles ror et 102 pour infractions au règlement établi
au chapitre V. L'article 45 étend le système aux actions intentées
par la Banque d’État du Maroc contre les ressortissants étrangers.
La mesure dans laquelle le régime capitulaire, avec toutes ses
implications, est incorporé dans l'acte, ressort du fait qu’au moment
où la Grande-Bretagne, par la convention de 1937, renonça à ce
régime dans la zone française, il a été énoncé dans le protocole de
signature de la convention que l'effet de celle-ci était « d'entraîner
la renonciation de S. M. le Roi à se prévaloir » de non moins de
78 articles parmi les 123 que compte l'acte.

Nous estimons que l'acte a adopté le régime. C'était la chose
naturelle à faire à cette date, cela devait encourager nettement les
Puissances étrangères, non seulement à donner leur assentiment
aux lois et règlements établis par l’acte ou en vertu de celui-ci,
mais à maintenir ce qui, pour le souverain du Maroc, présentait
à l'époque une importance primordiale, à savoir «le triple principe
de la souveraineté et de l'indépendance de S. M. le Sultan, de
l'intégrité de ses Etats et de la liberté économique sans aucune
inégalité », principe dont le préambule de l'acte déclare qu'il est
le fondement de l’ordre nouveau.

45
OPIN, DISS. (RESSORTISSANTS É.-U, AU MAROC) 218

L'acte a adopté le régime de juridiction consulaire non point
tant par disposition expresse que par implication nécessaire.
Personne n’aurait pensé a le faire autrement que par implication
parce que le svstème faisait partie de l’ordre reconnu à l’époque.
Donner effet à la lettre des dispositions de l'acte et méconnaitre
cette implication fondamentale pour tous les autres cas d'exercice
de la juridiction consulaire, aboutirait à des anomalies curieuses.
Par exemple, il est admis que les actions intentées par la Banque
d’Etat du Maroc contre un ressortissant des Etats-Unis doivent
être portées, selon l’article 45 de l'acte, devant le tribunal consu-
laire des Etats-Unis ; mais il n’en est pas de méme de toute autre
action civile intentée par un Marocain ou un étranger. Qu'est-ce
que les actions introduites par la Banque ont de si particulier
qu'elles, et elles seules, devraient être jugées par le tribunal consu-
laire ? De même, quel est l'aspect si particulier que présentent
les poursuites pour infractions aux règlements relatifs aux douanes
et aux armes pour qu'elles, et elles seules, doivent être jugées
par le tribunal consulaire, en vertu des chapitres II et V de l’acte ?
Ou, par ailleurs, en quoi les impôts visés au chapitre IV de l'acte
sont-ils si particulièrement lourds qu'eux seuls puissent être perçus
sur les ressortissants étrangers, sous réserve des garanties prévues
dans ce chapitre, alors que d’autres impôts, peut-être plus lourds,
peuvent être perçus librement ? Il est difficile de donner à ces
questions une réponse satisfaisante.

A notre avis, si l’acte d’Algésiras doit être maintenu comme une
construction logique et cohérente, il faut adopter tout le régime
de juridiction consulaire qui s’y trouve incorporé.

Il n’y a pas lieu de craindre que l'adoption de ce système lui
confère une existence plus longue que celle qu'il aurait eue autre-
ment. En effet, méme en l'absence de l'acte d’Algésiras, le régime,
étant fondé, entre autres, sur un usage bien établi (ce qui n’est
qu'une autre manière de désigner un accord se manifestant par
la conduite), peut seulement être abrogé selon les méthodes permet-
tant d'abroger les accords internationaux. L'adoption du régime
dans l’acte ne crée aucune différence à cet égard.

Nous en arrivons maintenant aux implications d’un autre traité
multilatéral important, la convention de Madrid. L'article 5. de
la convention consacre une disposition spéciale aux procès civils
engagés contre des protégés avant que la protection leur ait été
accordée et contre ses ex-protégés avant que la protection eût
cessé pour eux. Il prévoit également que le droit de protection
ne pourra être exercé à l’égard des protégés poursuivis pour un
délit avant qu'ils n'aient été jugés par les autorités du pays et
qu'ils n'aient accompli leur peine. Ces dispositions impliquent
nécessairement que les procès civils et les poursuites engagés
contre les protégés d’une Puissance étrangère avant signé la con-
vention doivent être normalement jugés par les tribunaux consu-
laires de cctte Puissance: autrement l'article, qui prévoit des

46
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 219

règles particulières pour les affaires pendantes, serait incompré-
hensible. Parmi les protégés, il y a non seulement les sujets maro-
cains au service de la légation et les fonctionnaires consulaires
de la Puissance étrangère, mais également un certain nombre de
facteurs, courtiers ou agents marocains employés par des négociants
étrangers pour leurs affaires commerciales. Les articles I et 10
de la convention maintiennent sans changement la position de
ces facteurs, courtiers et agents.

La convention est encore en vigueur en ce qui concerne les États-
Unis, en sorte que les protégés de ce pays continuent à pouvoir
en invoquer le bénéfice. Si telle est la position des protégés des
Etats-Unis, qui sont sujets marocains, telle doit être a fortiori
la position des ressortissants des États-Unis qui, dans certains
cas, sont leurs employeurs commerciaux. Telle était en 1905
l'opinion du Gouvernement français lui-même, ce qui ressort d’une
dépêche, en date du 21 août 1905, adressée par le président du
cabinet français aux représentants diplomatiques de France à
Londres, Pétrograde, Berlin, Rome, Vienne, Washington, Bruxelles,
La Haye, Copenhague, Stockholm et Lisbonne.

« Notre ministre à Tanger vient de me faire connaître que le Gou-
vernement chérifien a emprisonné un de nos sujets algériens ....
en marquant son intention de le soustraire à notre juridiction.

Ce fait constitue une violation des traités.

Toutes les Puissances signataires avec le Maroc de la convention
de Madrid du 3 juillet 1880 ou y ayant adhéré ont d’ailleurs intérêt
au respect des principes qui se trouvent ainsi mis en cause. En
vertu d'une règle reconnue par cet acte international, les Marocains
protégés échappent à la juridiction marocaine ; a fortiori les étran-
gers, sujets des Puissances, doivent-ils bénéficier du même avantage.

Je vous serai très obligé d'indiquer au Gouvernement auprès
duquel vous êtes accrédité le point de vue où se place le Gouverne-
ment de la République {française}... » (Duplique, p. 34.)

A la date de la convention de Madrid, les Puissances signataires
étaient, indépendamment de la convention, fondées à réclamer
le droit d’exercer la juridiction consulaire pour leurs ressortissants.
Ii n’était donc pas nécessaire de faire séparément mention de ce
droit dans la convention elle-même. Mais même lorsque les sources
extérieures du droit se sont taries, le droit a continué de découler
des dispositions expresses qui avaient été insérées dans la conven-
tion elle-même à l'égard des protégés.

La Cour a rejeté la thèse du Gouvernement des États-Unis
tendant à fonder sa prétention à l'exercice de la juridiction consu-
laire et des autres droits capitulaires au Maroc sur «la coutume
et l’usage ». La Cour paraît être partie de l’idée que cette prétention

47
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 220

n'avait pas été établie par des preuves suffisantes. A notre avis,
les preuves produites sont suffisantes.

L'usage est une source reconnue de la juridiction extraterritoriale ;
il a par exemple été cité comme source légale dans le préambule
du British Foreign Jurisdiction Act de 1890, où il est énoncé que
« par traité, capitulation, octroi, usage, tolérance et autres moyens
légaux, Sa Majesté la Reine exerce la juridiction dans divers pays
étrangers ». L'usage et la tolérance ne sont qu’une manière différente
de désigner un accord se manifestant par une conduite prolongée,
accord qui peut n'être pas moins obligatoire qu'un accord écrit.
La pleine juridiction consulaire que les États-Unis ont, en fait,
exercée au Maroc jusqu'à ce jour, a existé pendant près de cent
ans, sinon davantage. Pendant cette longue période, tant les traités
que l'usage au sens large de ces termes, ont contribué, dans une
mesure variable, au résultat total. Il ne serait pas possible, et
d'ailleurs sans intérêt pratique, d'isoler et d'évaluer après une si
longue période séparément la contribution provenant de chacune
de ces sources. Toutes les deux ont opéré en se complétant l’une
l’autre.

Le premier traité par lequel pleine juridiction consulaire ait
été accordée à une Puissance étrangère par le souverain du Maroc
paraît être le traité général anglo-marocain de 1856. Dans sa
réplique au contre-mémoire du Gouvernement des Etats-Unis, le
Gouvernement français paraît admettre que ce traité incorporait
des usages existants, ce qui implique nécessairement que l’usage
déployait ses effets même avant 1856. Assurément, cette admission
est intervenue pour soutenir qu'après incorporation, les usages
ont partagé le sort du traité, thèse à laquelle nous ne saurions nous
rallier. Quoi qu'il en soit, cela comporte l'admission que le traité
incorporait un usage antérieur.

L'article XIV de ce traité et l’article XVI du traité de 1861
entre le Maroc et l'Espagne apportent également la preuve que
l’usage déployait ses effets avant et pendant la période couverte
par ces deux traités. Ces articles prévoyaient que les litiges entre
sujets britanniques ou sujets espagnols et d’autres étrangers seraient
tranchés seulement par le tribunal des consuls étrangers sans
intervention du Gouvernement marocain «selon les usages établis
qui ont été observés jusqu'ici ou qui seront à l'avenir adoptés par
ces consuls », ou «suivant les usages établis ou les arrangements
à concerter entre lesdits consuls». Cela démontre que l'usage
déployait ses effets et complétait des traités tant avant qu'après
1856 et 1861.

Il est non moins significatif que la législation adoptée par le
Congrès des États-Unis, dès 1860 et sans interruption depuis lors,
ait conféré aux tribunaux consulaires au Maroc la juridiction civile
et criminelle, « dans la mesure où celle-ci est autorisée par traité
et conformément aux usages des pays dans leur rapport avec les
nations franques ou autres nations chrétiennes». En d’autres

48
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 221

termes, les Etats-Unis se fondaient ouvertement, dès 1860, et sans
interruption depuis lors, sur l’usage comme étant l’une des sources
de leur juridiction.

Même après 1937, date à laquelle, selon le Gouvernement français,
les États-Unis ne bénéficiaient plus des dispositions capitulaires
des traités de 1856 et de 1861, le Gouvernement français a transmis
au Gouvernement des États-Unis des lois, fiscales ou autres, afin
qu’elles soient rendues applicables aux ressortissants des Etats-Unis
dans la zone française. L’assentiment des Etats-Unis aux lois
fiscales fut sollicité de cette maniére 4 vingt-trois reprises environ
pendant la période allant de 1938 4 1948. Cela n’a pu se faire qu’en
partant de l’idée que la compétence pour appliquer ces lois a
l'encontre des ressortissants des États-Unis appartenait aux tribu-
naux consulaires des États-Unis.

L’attitude du Gouvernement français n’était pas due simplement
à ce que l’on a qualifié en plaidoirie de « tolérance gracieuse ». Dès
octobre 1937, le secrétaire d’État des Etats-Unis écrivait ce qui
suit à l’ambassadeur de France à Washington :

« Je constate que dans votre note [du 26 août 1937], référence
est faire à l’article 25 du traité conclu entre les Etats-Unis et le
Maroc le 16 septembre 1836, lequel prévoit que chaque partie peut
le dénoncer moyennant préavis d’un an. Afin qu'il n'y ait pas de
malentendu, il me paraît utile de faire remarquer que les droits
capitulaires des États-Unis au Maroc ne découlent pas seulement
du traité de 1836 mais également des autres traités, conventions,
ou accords, et qu’ils sont confirmés par une coutume et un usage
établis depuis longtemps. »

Le Gouvernement français savait donc en 1937 que les États-
Unis affirmaient que l'usage était tout au moins un fondement
juridique de leurs droits, et malgré cette information, le Gouverne-
ment français a continué d'appliquer l’ancienne pratique sans faire
aucune réserve. I] ne s’agit donc pas d’une simple «tolérance
gracieuse ». Ainsi que nous l'avons montré, l’usage a fonctionné
continuellement, à des degrés d’ailleurs variables, pendant une
période de près de cent ans, sinon plus longtemps. Par conséquent,
les faits qui se sont passés depuis 1937 apportent la preuve d'une
évolution continuelle commencée près d’un siècle avant cette date.

Il est significatif que pendant les années 1914-1916 la France a
négocié avec des États étrangers une série d’accords par lesquels
ceux-ci renonçaient à réclamer l'exercice des « droits et privilèges
découlant du régime des capitulations» dans la zone française.
Certains de ces États, tels que la Suisse, la Grèce et le Japon,
n'avaient jamais eu de rapports conventionnels quelconques avec
le Maroc. Ce n’est que par l'usage que ces Etats ont pu acquérir
des droits qu'ils se sont engagés à ne pas réclamer. La position des
États-Unis ne saurait donc être pire, pour le simple fait qu'ils
avaient conclu avec le Maroc des traités contenant des clauses de
la nation la plus favorisée.

49
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 222

On a souvent répété au cours de l'affaire, que les États-Unis
sont maintenant la seule Puissance qui n'ait pas renoncé à ses
droits capitulaires au Maroc. Ceci n’est pas exact. La reconciation
faite par la Grande-Bretagne dans la convention anglo-française
de 1937 est limitée à la zone française ; il en est de même de la
renonciation (telle qu’elle est congue) faite par l'Espagne dans la
déclaration franco-espagnole de 1914. Aucune de ces renonciations
ne s'étend à l’ensemble du Maroc que les Etats-Unis continuent
de considérer comme un seul pays. En outre, il existe encore des
«tribunaux français» dans la zone française et des «tribunaux
espagnols » dans la zone espagnole. Telles sont, remarquons-le, les
désignations employées dans la déclaration franco-espagnole de
1914. Techniquernent, les tribunaux français ne sont pas des
tribunaux consulaires ; mais ils exercent en fait, comme faisant
partie intégrante de leurs attributions, la juridiction qu’exercaicnt
auparavant les tribunaux consulaires français. Les États-Unis ne
revendiquent donc pas une position unique. Dans la mesure où on
peut voir ici quelque inégalité, celle-ci ne provient pas de la préten-
tion des États-Unis mais des efforts en vue d’obtenir une renoncia-
tion par fragments, de chacune des Puissances signataires, aux droits
dont elles avaient toutes bénéficié également en vertu de l’usage
et des traités et, en particulier, de la convention de Madrid et de
l'acte d’Algésiras. Ceci paraît avoir été admis dans le mémoire
du Gouvernement français, qui indique :

« On doit même ajouter que, spécialement au Maroc, la disparition
des privilèges capitulaires en général devait être logiquement le
fait simultané de tous les Etats étrangers, sous peine de voir se
creuser entre eux des inégalités de statut cn contradiction avec
les principes généraux conventionnels qui régissent la situation
internationale de l'Empire chérifien. » (Mémoire, p. 47.)

Nous estimons donc, sur ce point de l'affaire, que la troisième
conclusion du Gouvernement des États-Unis visant les privilèges
juridictionnels doit être accueillie, indépendamment même de l’effet
des clauses de la nation la plus favorisée figurant dans le traité
conclu par ce pays avec le Maroc en 1836.

L'immunilé fiscale

Le droit d'imposer suppose nécessairement le droit de prendre
des mesures de contrainte en cas de défaut de paiement. 1] découle
de ce que nous avons dit au sujet de la juridiction consulaire
qu'aucune mesure de contrainte ne peut être prise sur la personne
ou sur les biens des ressortissants des États-Unis, sinon avec le
concours des tribunaux consulaires des États-Unis, ce qui, en
dernière analyse, signifie l’assentiment des Etats-Unis. Dans ce
sens et en cette mesure, ils jouissent donc d’une exemption générale
des impôts marocains, sans égard à l'effet d'aucune clause de la
pation la plus favorisée.

59
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 223

Nous n'avons pas besoin de répéter nos arguments relatifs à la
juridiction consulaire fondée sur la convention de Madrid et l’acte
d’Algésiras. Mais certaines dispositions spéciales contenues à la
fois dans la convention et dans l'acte sont relatives aux impôts
sur les étrangers, et ce sont elles que nous signalons à l'attention.

La convention de Madrid dispose que deux taxes seront perçues
sur les étrangers, l'impôt agricole et la taxe des portes. L'article 12
traite de l’impôt agricole et est ainsi conçu :

«Les étrangers et les protégés propriétaires ou locataires de
terrains cultivés, ainsi que les censaux admis à l’agriculture, paicront
l'impôt agricole. Ils remettront chaque année à leur consul la note
exacte de ce qu'ils possèdent, en acquittant entre ses mains le
montant de l'impôt.

Celui qui fera une fausse déclaration paiera, à titre d'amende,
le double de Vimpét qu'il aurait dû régulièrement verser pour les
biens non déclarés. En cas de récidive, cette amende sera doublée.

La nature, ie mode, la date et la quotité de cet impôt seront
l’objet d'un règlement spécial entre les représentants des Puissances
et le ministre des Affaires étrangères de Sa Majesté chérifienne. »

L'article 13 traite de la taxe des portes et est ainsi conçu :

« Les étrangers, les protégés et les censaux propriétaires de bêtes
de somme paieront la taxe dite des portes. La quotité et le mode
de perception de cette taxe commune aux étrangers et aux indigènes
seront également l’objet d'un règlement spécial entre les représen-
tants des Puissances et le ministre des Affaires étrangères de Sa
Majesté chérifienne.

Ladite taxe ne pourra être augmentée sans un nouvel accord avec
les représentants des Puissances. »

Le chapitre IV de l'acte d’Algésiras prévoyait la perception de
certaines taxes additionnelles sur les étrangers. Dans le cas de
chacune de ces nouvelles taxes, comme dans le cas de celles prévues
par la convention de Madrid, des garanties spéciales sont prescrites.
Le « tertib », perçu en vertu de l’article 59, ne doit pas s'appliquer
aux ressortissants étrangers, sinon conformément aux conditions
posées par les règlements du 23 novembre 1903 du Corps diploma-
tique à Tanger. Ce règlement dispose, entre autres, que si un étranger
ou protégé refuse de payer l'impôt à temps et si des mesures de
contrainte s'imposent, ces mesures seront prises exclusivement par
les soins de l'autorité consulaire. Des garanties sont prévues en vertu
de l’article 61 au sujet des taxes sur les constructions ; en vertu
de l’article 64 au sujet de certaincs taxes sur les commerces, les
industries et les professions ; cn vertu de l’article 65 aussi, à propos
du droit de timbre, du droit de mutation sur les ventes immobilières,
du droit de statistique et de pesage, et des droits de quai ct de
phares ; en vertu de l'article 70 au sujet des droits de port ; en vertu
de l’article 71 au sujet des droits de magasinage en douane.

51
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 224

Nous attirons particulièrement l'attention sur le second para-
graphe de l’article 64 :

«Si, à Ja suite de l’applicatior de ces taxes aux sujets marocains,
le Corps diplomatique à Tanger estimait qu'il v a lieu de les étendre
aux ressortissants étrangers, il est dès à présent spécifié que lesdites
taxes seront exclusivement municipales. »

Cet article doit être lu en liaison avec l’article 76, d'où il ressort
que, aux fins de l'article 64, même une décision prise à la majorité
par le Corps diplomatique ne serait pas suffisante. Rien ne pourrait
indiquer plus clairement que les étrangers ne devaient pas être
soumis à l'impôt sans le consentement de leur gouvernement.

Aussi longtemps que les dispositions de la convention de Madrid
et de l'acte d’Algésiras auxquelles nous avons fait allusion sont
en vigucur, attendu qu'elles sont sans aucun doute en vigueur en
ce qui concerne les États-Unis, une immunité générale découle de
ces dispositions par voie d’implication nécessaire. Car il serait
inutile d’énumérer certaines taxes spéciales ct de prévoir des
garanties pour leur perception sur des ressortissants étrangers, si
le reste du domaine d'imposition dans son ensemble restait libre.
À l’époque de la convention de Madrid et de l'acte d’Algésiras, les
ressortissants étrangers jouissaient d'une immunité fiscale générale.
De ce fait, les taxes énumérées dans ces traités constituaient une
exception à une règle généralement admise et on doit les interpréter
maintenant comme si la règle générale était incorporée dans les
traités. .

Notre conclusion sur ce sujet est que les ressortissants des Etats-
Unis ont droit à une immunité fiscale générale à V’exception des
taxes expressément admises par la convention de Madrid, l’acte
d’Algésiras et tout autre traité ou accord pertinent.

Nous estimons donc que les taxes de consommation prévues par
le dahir du 28 février 1948 ont été recouvrées a tort sur les ressor-
tissants des Etats-Unis, jusqu ‘au 15 aout 1950, date à laquelle Ics
Etats-Unis ont consenti a ces taxes. Mais nous ne disposons pas
de donnécs suffisantes sur lesquelles fonder notre conclusion quant
au remboursement des taxes déjà payées.

T'yailé espagnol de 1867

Vu les considérations précédentes, les États-Unis n’ont pas
besoin, à notre avis, d’invoquer le traité espagnol de 1861, comme
étant l’un des «traités en vigueur » auxquels il a été fait allusion
aux articles 10 et 16 de la convention anglo-frangaise de 1937, et
dont les États-Unis tirent leur juridiction consulaire plus étendue
et leur immunité fiscale. (Articles 5 et 16.)

Les États-Unis ayant invoqué ce traité dans leur exposé, la Cour
a jugé nécessaire de se prononcer sur cette prétention et de la
rejeter pour le motif que la partic pertinente du traité a été abrogée

52
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 225

par les déclarations faites en 1914 par l'Espagne et la France au
nom du Maroc.

Vu le fait que l'Espagne n'était pas représentée devant la Cour
pendant les audiences, nous estimons qu'il ne convient pas de
fonder une conclusion sur l'affirmation catégorique qu’une partie
quelconque du traité de 1861 avec l'Espagne ait été abrogée ou
non. Sans nous prononcer de façon définitive dans un sens ou
dans l’autre, nous pouvons souligner que l’abrogation du traité
est plus que douteuse.

L'article 63 dispose :

« Afin que les Hautes Parties contractantes puissent dorénavant
traiter et convenir d’autres arrangements propres à faciliter davan-
tage encore leurs relations mutuelles et favoriser les intérêts de
leurs sujets respectifs, il est stipulé que, passé dix ans après le
jour de l'échange des ratifications du présent traité, chacune des
deux Parties contractantes aura le droit d’en demander la modifi-
cation à l’autre ; mais tant que cette modification n'aura pas élé faite,
ou qu'un nouveau tyailé n'aura pas été conclu et ratifié, le présent
traité demeurera en pleine vigueur.»

Ni la convention de 1912 entre la France et l'Espagne, ni les
déclarations du 7 mars et du 14 novembre 1914, ne paraissent
opérer de modification du traité par voie d’accord mutuel, car
dans aucune d’entre elles la France n’a prétendu agir au nom du
Maroc. La lettre de l'ambassade de France, en date du 19 janvier
1917, au Département d’État (voir annexes au contre-mémoire,

p. 277), visant les droits espagnols mentionnés à l’article 1 du traité
de Fez, précise expressément que ces droits étaient définis «par
un accord entre les gouvernements, non pas du Maroc, mais de
la France et de l'Espagne ».

D'autre part, ces accords ne paraissent pas stipuler de renon-
ciation de la part de l’un des deux gouvernements à ses droits
capitulaires dans l’autre zone, analogue à la renonciation du
Royaume-Uni à ses propres droits, par la convention de 1937.
La différence entre la formule adoptée dans les déclarations de
1914 et celle de la convention de 1937 n'est pas dépourvue de
signification. La renonciation à réclamer un droit peut n'être
rien de plus que la suspension de l'exercice de ce droit.

La renonciation a été faite en vue des garanties d'égalité judi-
ciaire offertes aux étrangers par les tribunaux français ou espagnols
respectivement. On peut donc la considérer comme assortie d'une
condition. Dans ce cas, chacun des deux gouvernements serait
fondé à poser à nouveau la question de ses droits au cas où les
garanties se révéleraient inefficaces, au cas où les tribunaux cesse-
raient d'exister ou seraient profondément modifiés, ou en cas de
changement dans la situation politique de l’un d’entre eux.

On a soutenu qu'il n'existe pas de différence entre les deux
formules, que le choix des termes des déclarations de 1914 n'est
dû qu’à des considérations de convenance diplomatique, et enfin

53
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 226

que c'est de cette même formule que la France s’est servie dans
plus de vingt déclarations par lesquelles elle a obtenu, entre 19r4
et 1916, la renonciation des Puissances avant souscrit à ces décla-
rations. On a soutenu que la France était entièrement libre de
choisir l'une ou l’autre des deux formules ct que son choix devrait
donc être interprété comme établissant leur équivalence parfaite.

En fait, les vingt déclarations, postérieures à la déclaration
espagnole, ont simplement suivi le modèle de cette déclaration.
Elles n'iraient par elles-mêmes à l'encontre d’aucune conclusion
que l'on pourrait tirer de leur modèle.

Dans ces conditions, les clauses de la nation la plus favorisée,
octroyées aux Etats-Unis par le traité de 1836 !, lorsqu'elles sont
appliquées au traité de 1861 envisagé à la lumière des déclarations
de 1014, peuvent avoir pour effet d'étendre aux Etats-Unis tous
les droits et faveurs accordés par ce traité, nonobstant la suspen-
sion de leur exercice par l'Espagne elle-même.

I] est admis que le défaut, de la part d'une Puissance.à laquelle
une faveur a été accordée, d’cxercer cette faveur, n’affecte ni
ne préjuge le droit d’une autre Puissance fondée à bénéficier de
cette faveur en vertu d’une clause de la nation la plus favorisée.
A toutes fins utiles, la suspension de l'exercice d’une faveur équi-
vaut au défaut de l'exercer. En conséquence, rien n’empécherait
ou ne devrait empêcher les Etats-Unis d'exercer les droits capitu-
laires octrovés par le traité de 1861.

On peut considérer cette conclusion comme corroborée par la
décision du 12 juillet 1924, rendue par Ja Cour d’appel de Rabat,
la plus haute autorité judiciaire au Maroc (Dalloz, Recueil pério-
dique, 1925, 2% partie, p. 35).

Par cette décision, la Cour a accordé un exequatur pour l’exé-
cution d’un jugement rendu par un des tribunaux marocains dans
une affaire relative à une question de propriété foncière, matière
qui a toujours été considérée, sous le régime capitulaire, comme
relevant de leur juridiction exclusive. Ce régime avait toutefois
créé un contrôle indirect de l'exercice de cette juridiction en sou-
mettant l'exécution de ces jugements à un exequatur accordé
par le consul.

Suivant la décision de la Cour de Rabat, ce droit du consul
découle de l’article 5 du traité de 1867 entre le Maroc et l'Espagne
ct a été étendu à toutes les autres Puissances capitulaires en vertu
de la clause de la nation la plus favorisée.

En exerçant ce droit en 1924, la Cour a donc dt considérer qu’à
cette époque les capitulations françaises et espagnoles étaient
toutes deux encore en vigueur dans la zone française du Maroc.
Les capitulations espagnoles continuaient alors d'être la source

1 La clause de la nation la plus favorisée contenue dans l'article 24 est ainsi
conçue : «.... il est en outre déclaré que toute faveur, en matière de commerce ou
autre, qui viendrait à être accordée à une autre Puissance chrétienne s’appliquera
également aux citovens des États-Unis ».

54

 
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 227

de ce droit dans cette zone, tandis que les capitulations françaises,
en vertu de la clause de la nation la plus favorisée, permettaient
à la Cour française de Rabat, successeur du tribunal consulaire
français, d’être investie de ce droit et de l’exercer.

Article 95

La France et les Etats-Unis sont d'accord pour admettre que
l’article 95 de l'acte d’Algésiras définit la valeur sur la base de
laquelle les droits de 12} % ad valorem doivent être liquidés.
Chacun des deux États donne de cette disposition, en ce qui
concerne les marchandises importées, une interprétation différente
et chacun conteste l'interprétation proposée par l’autre.

L'article 96, qui, en instituant une commission des valeurs
douanières, la charge de déterminer la valeur des principales mar-
chandises taxées par les douanes marocaines, dans les conditions
spécifiées à l’article précédent, démontre que les deux gouverne-
ments sont fondés à considérer que l’article 95 définit cette valeur.
L'article 95 doit donc être considéré comme ayant posé la définition
de cette valeur.

Quelle est donc celle des deux interprétations qui est exacte ?

La France interprète la valeur dont il s’agit comme étant la
valeur sur le marché local, tandis que pour les États-Unis il s'agirait
de la valeur d'exportation majorée des frais de transport, d’assu-
rance, et charges analogues.

Les deux méthodes d'évaluation ont été et sont connues au
Maroc, de même que dans d’autres pays, soit à titre exclusif,
soit combinées l’une à l’autre. Au Maroc, la valeur sur le marché
local a été adoptée par le traité conclu avec l’Allemagne en 1890
(article 2). Un plus grand nombre de pays adoptent toutefois
l’autre méthode d'évaluation. Parfois, la valeur sur le marché
local est adoptée lorsque la valeur d’exportation ou la valeur sur
le marché étranger ne peut pas être déterminée, ou lorsque l’on
désire adopter des mesures protectionnistes, ou dissimuler une
augmentation des droits de douane sous le manteau d’un droit
modéré.

Le point qui nous intéresse ici est de savoir ce que les auteurs
de l’acte d’Algésiras entendaient établir par l’article 95, et com-
ment cette disposition a été comprise par les autorités marocaines
de 1906 à 1912, et par les autorités du protectorat depuis lors.

Deux membres de phrase de l’article 95 forment l’objet d'une
controverse entre les Parties. Dans la citation suivante, ces mem-
bres de phrase sont soulignés :

« La valeur en gros de la marchandise rendue au bureau de
douane et franche de droits de douane et de magasinage. »

Si le sens naturel de ces deux membres de phrase aboutit
a une idée cohérente et raisonnable, cette idée ne peut étre

55
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 228

écartée que si l’on dispose de preuves suffisantes pour démontrer
qu'elle n’a pas pu être envisagée.

Le premier membre de phrase vise le transport de la marchandise
du lieu d’origine au bureau de douane, donnant ainsi une indi-
cation des deux éléments de valeur inséparablement liés, à savoir
la valeur d'exportation et les frais de transport.

Le second membre de phrase définit, dans le langage technique
des douanes, un article de marchandise sans prélèvement de droits
de douane ou avant ce prélèvement. Cette définition exclut tout
lien avec la valeur sur le marché local, puisque celle-ci comprend
les droits de douane et ne peut être utilisée comme base d’évalua-
tion qu'après déduction de ces droits. L'expression usuelle dans
ce dernier cas serait «après déduction des droits de douane »
(voir ci-dessous le traité de commerce entre le Royaume-Uni
et le Maroc signé en 1938 mais non ratifié).

Par conséquent, les deux membres de phrase visent la valeur
sur le marché d’exportation ou le marché étranger du pays d’ori-
gine, majorée des frais de transport et d'assurance.

Il est vrai que l’article 95 s'applique aux exportations et impor-
tations, mais cette double fonction doit signifier que les termes
employés visent également les deux opérations. En fait, la valeur
des exportations sur le marché local correspondrait parfaitement
à la valeur du marché dans le pays d’origine.

Il faut noter que l’article 95 ne prévoit pas toute la procédure
d'évaluation. Pour établir cette procédure, l’article 95 doit être
lu conjointement avec l'article 96. Cette dernière disposition
prévoit l’établissernent d'une commission des valeurs douanières
qui déterminera chaque année la valeur des principales marchan-
dises taxées par les douanes marocaines. Cette évaluation doit
néanmoins se faire dans les conditions spécifiées à l'article 95.
L'article 96 ne prescrit pas l'établissement de valeurs minima et
maxima, mais le tarif visé dans cet article a contenu les deux
valeurs, soit pour tenir compte de différences de qualité, ou de la
diversité des pays d’origine des marchandises, soit pour toute
autre raison.

Quoi qu’il en soit, deux méthodes d’évaluation ont été adoptées
dans l’application de l’acte d’Algésiras, la première pour les prin-
cipales marchandises, la seconde pour les autres. Ces deux méthodes
ont une base commune.

A notre avis, cette base commune est la valeur du marché
dans le pays d'origine. Le tarif des valeurs fixé en vertu de l’arti-
cle 96 apporte les indications nécessaires pour vérifier les valeurs
déclarées.

Cela nous amène aux dispositions des articles 82 à 86 relatives
aux déclarations.

L'article 82 de Vacte oblige les importateurs à déposer au bureau
de douane une déclaration énonçant, entre autres choses, la valeur
de la marchandise.

56
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 229

Les articles 83 à 86 prévoient des sanctions pour les déclara-
tions inexactes de la part de l’importateur sur la nature, la qualité
ou la valeur des marchandises importées.

En ce qui concerne la valeur, l’article 85 énonce que dans le
cas où la déclaration serait reconnue inexacte quant à la « valeur
déclarée » et si le déclarant ne peut justifier de sa bonne foi, il
s'ensuivra certaines conséquences.

Il serait raisonnable de supposer que si l’on avait voulu choisir
la valeur sur le marché marocain comme base de détermination
des droits de douane, il n'y aurait guère eu de raison d’attacher
une telle importance à la déclaration de l’importateur.

En outre, la valeur sur le marché marocain sera influencée par
de nombreux frais qui viennent s'ajouter après que les marchan-
dises ont quitté le bureau de douane, tels que le transport, le
magasinage, la manutention, les commissions ét autres dépenses
afférentes à la mise des marchandises sur le marché, ainsi que les
bénéfices réalisés par l’importateur, courtier ou intermédiaire. De
toute évidence, il y a place pour une grande différence entre la
valeur des marchandises sur le marché local et leur valeur au
moment de la remise au bureau de douane. La valeur sur le marché
local peut fluctuer, dépendant de l'abondance ou de la pénurie
de la marchandise à un moment déterminé.

En conclusion, le texte de l’article 95 ne présente aucune ambi-
guité, à moins que nous ne forcions le sens du terme « rendue »,
pour trouver en lui une référence au marché local, ou du terme
«franche » en le rendant synonyme de l'expression «déduction
faite ».

Dans l'hypothèse où le texte serait ambigu, l'examen des travaux
préparatoires pourrait éclairer son interprétation.

Le projet original de l’article 19, soumis à la conférence d’Algé-
siras, prévoyait ce qui suit :

« Les droits ad valorem seront liquidés et payés d’après Ja valeur
en gros et au comptant de la marchandise au port de débarquement
ou au bureau d'entrée s'il s’agit d'importation. »

Cette disposition contraste avec celle des traités plus anciens,
notamment le traité de 1890 entre le Maroc et Allemagne. Elle
ne fait pas de la valeur sur le marché, soit au port de débarquement,
soit au bureau des douanes, la base de liquidation des droits de
douane. La référence au port ou au bureau, qui vise simplement
la destination de la marchandise, a nettement pour objet d’inclure
les frais entrainés par le transport de la marchandise jusqu’au port
ou au bureau. Cette référence implique naturellement l’adoption
de la valeur au pays d'origine.

57
OPIN. DISs. (RESSORTISSANTS É.-U, AU MAROC) 230

A la 8™e séance de la conférence, le délégué de la Grande-
Bretagne proposa à ce texte un amendement qui fut adopté.

Cet amendement remplaçait simplement les mots «au port de
débarquement ou au bureau d’entrée s’il s’agit d’importations »,
par les mots « au bureau de douane et franche des droits de douane ».
Plus tard, à la 15 séance, le délégué de l'Allemagne déposa des
amendements, non point à l’article 19 mais à l’article 20, qui est
devenu l’article 96 de l’acte d’Algésiras.

L'amendement allemand est conçu comme suit :

«Les droits ad valorem perçus au Maroc sur les iniportations
seront calculés sur la valeur que l’article importé a dans le lieu de
chargement ou d'achat, avec majoration des frais de transport ct
d'assurance jusqu’au point de déchargement au Maroc.

Afin de fixer pour une période déterminée la valeur dans les
ports d'entrée des principaux articles taxés, l'administration des
douanes marocaines invitera les principaux commerçants étrangers
intéressés dans le commerce d'importation à procéder, en commun
avec elle, à l'établissement d’un tarif pour une période n’excédant
pas douze mois. Le tarif ainsi établi sera communiqué par la douane
marocaine au Corps diplomatique et sera en même temps officielle-
ment publié.

Il sera considéré comme officiellement reconnu en ce qui concerne
les produits et ressortissants des Etats signataires, en tant qu'aucun
membre du Corps diplomatique n’y fait une formelle opposition
pendant la quinzaine qui suivra la publication officielle et la commu-
nication conforme adressée au Corps diplomatique.» {Actes de la
conférence d’Algésiras, annexe n° 7 au protocole 15.)

L’amendement ne prévoit pas seulement une procédure d’éta-
blissement d’un tarif pour une période spécifiée, ce qui faisait l’objet
des dispositions de l’article 20 primitif ; il reprend à nouveau la
question de l'évaluation, déjà tranchée à la huitième séance.

Cet amendement a soulevé l’objection du délégué français, non
pas à propos de la méthode d'évaluation, a laquelle personne ne
s'est opposé, mais à propos de la composition de l'organe ou de la
commission de fixation du tarif. Les deux amendements ont été
renvoyés au comité de rédaction qui adopta un texte fondé sur
l'amendement britannique au méme article (art. 20). Donc, la
seule chose que l’on puisse dire du premier paragraphe de l’amende-
ment allemand, c’est qu'il n’a pas été conservé par le comité de
rédaction. Mais la raison en est la suivante : la question examinée
dans ce paragraphe avait déjà été adoptée dans l’article 10, devenu
l'article 95. On ne saurait dire qu'elle ait été rejetée parce qu'elle
posait une règle que la conférence n'était pas disposée à adopter.
En fait, elle reprenait sous une forme plus détaillée l'objet de la
proposition britannique présentée à la 8me séance.
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 231

Bref, l'amendement allemand n’a pas été adopté, non parce qu’il
était combattu sur le point qui nous occupe maintenant, mais en
raison de ses autres faiblesses.

Dans le projet final, les articles 19 et 20 du projet de Règlement
des douanes (devenus dans l'acte final d’Algésiras les articles 95
et 96), ont été légèrement modifiés, le premier par l'addition du
mot «rendue» avant les mots «au bureau» et le second par
l'addition de la phrase « dans les conditions spécifiées à l’article
précédent » reliant ainsi les deux dispositions.

Quant à la pratique suivie au cours de la période postérieure à
Vacte d’Algésiras, le sens qui se dégage des documents déposés par
les Parties témoigne en faveur de l’interprétation avancée par les
États-Unis au sujet des mesures adoptées au cours de la période
1908-1912. Il est décisif en ce qui est de la période qui a suivi le
Protectorat jusqu’en 1928. Ni la lettre écrite en 1912 par M. Luret,
délégué général au Maroc des porteurs français de bons de la
dette marocaine contrôlant l'administration des douanes maro-
caines !, ni la réglementation publiée en 1928 par l’administra-
tion des douanes ?, dont des extraits pertinents sont reproduits
ci-dessous, ne laissent de doute à ce sujet.

1 «A la suite d'une réclamation du ministre américain concernant les droits de
douane imposés sur les importations de la Vacuum Oil Company, M. Luret écrivait
au ministre américain que la Compagnie avait omis de produire les factures originales
qui pouvaient être vérifiées d’après les offres de prix du marché d’origine. Il donna la
définition suivante, d’après l’article 95 de l’acte d’Algésiras, de la valeur imposable
de la marchandise importée :

« Cette valeur comporte le prix d'achat du pétrole f.0.b. New-York augmenté
de tous les frais postérieurs à l’achat, tels que les droits de sortie acquittés
aux douanes étrangères, le transport, l'emballage, le fret, l'assurance, les
manipulations, le débarquement, etc., en un mot tout ce qui contribue à former,
au moment de la présentation au bureau de douane, la valeur au comptant et
en gros du produit suivant laquelle doivent, d’après l'article 95 de lacte
d’Algésiras, être liquidés les droits. » (Voir note, en date du 13 novembre 1947,
du consul général américain à Casablanca au conseiller diplomatique de la
Résidence de France ; annexe 59.)

? « 81) Marchandises taxées à la valeur:

Aux termes de l’article 95 de l'acte d’Algésiras, les droits ad valorem sont
liquidés suivant la valeur au comptant et en gros de la marchandise rendue
au bureau des douanes ct franche des droits de douane et de magasinage. La
valeur des marchandises pour l'application du tarif est en conséquence celle
qu'elles ont dans le lieu et au moment où elles sont présentées pour l'acquitte-
ment des droits. Elle comprend donc, outre le prix d'achat à l'étranger, les

59
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 232

Cependant, depuis 1930, une nouvelle politique d'évaluation
plus ou moins fondée sur la valeur sur le marché local, a été éta-
blie par des projets de règlement préparés par les autorités du
protectorat. Ceux-ci ont donné lieu à des protestations de la part
de diverses puissances et organes étrangers. Ainsi qu'il ressort des
documents déposés par les Parties, la même politique a également
été établie au cours des débats de la Commission des Valeurs insti-
tuée par l’article 50 du statut de Tanger pour remplacer celle qui
était prévue par l’article 96 de l’acte d’Algésiras. Cette politique
a donné lieu à des conflits entre le membre représentant la zone
internationale de Tanger et les deux autres membres représentant
les zones française et espagnole. Les ceux partis défendaient les
deux interprétations soutenues dans la présente expèce, sans que
la question ait été réglée dans un sens ni dans l’autre. La commission
n'avait pas pouvoir pour trancher la question, mais les décisions
pratiques d'évaluation étaient généralement prises par un vote à
la majorité des membres français et espagnol.

Cette partie de l'historique de l’article 95, qui ressort des docu-
ments déposés à la fin de la procédure orale, n’apporte aucune
contribution à l'interprétation de cette disposition. Elle montre
simplement que le conflit remonte jusqu’à 1930. Toutefois, un
document, mentionné aux annexes du contre-mémoire, jette une
vive lumière sur cette question d'interprétation. C'est le traité
de commerce de 1938 entre le Maroc et les États-Unis, traité signé
mais non ratifié. [1 avait été communiqué aux Etats-Unis afin de
servir avec la convention anglo-française de 1937 de modèle pour
une double convention de méme nature entre le Maroc et les Etats-
Unis (Annexes au contre-mémoire, p. 322).

Un échange de notes eut lieu entre les Gouvernements francais et
britannique lors de la signature de la convention du 18 juillet 1938.
Dans sa note (n° 5) de la méme date, le Gouvernement britannique
déclare avoir été informé par le Gouvernement frangais que les
dispositions contenues au chapitre V de l’acte d’Algésiras (lequel
comprend l’article 95) ne sont plus, de l'avis de ce gouvernement,
compatibles avec les conditions de la vie moderne et que ledit
gouvernement lui a communiqué certaines dispositions qu'il se
propose d’incorporer dans la législation douanière. Il indique égale-
ment que le Gouvernement du Royaume-Uni est disposé à donner
son consentement à l'abrogation des dispositions contenues dans
ledit chapitre. Un nouveau texte, destiné à remplacer la disposition
de l’article 95, est annexé à cette note et expose la thèse que la

frais postérieurs à l’achat, tels que les droits de sortie acquittés aux douanes
étrangères, le transport ou fret, l'assurance, les frais de débarquement, en un
mot tout ce qui contribue à former à l'arrivée, au Maroc, le prix en gros de la
marchandise (droits d'entrée et de magasinage non compris), soit le prix cou-
rant de la marchandise dans le lieu où elle est douanée.» Réglementation
douanière (édition 1928).

60
OPIN. DISS. (RESSORTISSANTS É.-U. AU MAROC) 233

France soutient maintenant. (Command 5823 (1938), pp. 49-54.)

Tout cela montre que la thèse que la France présente maintenant
comme une interprétation de l’article 95 était considérée en 1938,
par la France et le Royaume-Uni, comme une abrogation de cet
article.

En conséquence, nous concluons que, dans l'application de l’arti-
cle 95 de l'acte d’Algésiras, la seule valeur dont on doive tenir
compte est la valeur dans le pays d’origine, majorée des frais
afférents au transport jusqu’au bureau de douane au Maroc.

(Signé) Green H. HACKWORTH.
(Signé) A, BADAWI.

(Signé) Levi CARNEIRO.
(Signé) B. N. Rav.

61
